 

Exhibit 10.1

Overstock.com, Inc.

 

6350 South 3000 East

 

Salt Lake City, UT 84121

 

Phone: (801) 947-3100

[g149151kki001.jpg]

Fax: (801) 944-4629

 

June 30, 2006

Jonathan Cardella
Alan Mao
OTravel.com, Inc.
6350 S. 3000 E.
Salt Lake City, UT 84121

James Moyle
Thomas Raudorf
Joe Illescas
OTravel.com, Inc.
1700 Park Avenue
Park City, UT 84060

Re:                             Letter Agreement Regarding that Escrow Agreement
Dated July 1, 2005 by and between Overstock.com, Inc. and Jonathan Cardella,
James Moyle, Thomas Raudorf, Joe Illescas and Alan Mao

Messrs Cardella, Moyle, Raudorf, Illescas and Mao:

This letter agreement (“Letter Agreement”) sets forth the understanding between
Overstock.com, Inc. (“Purchaser”) and Jonathan Cardella, James Moyle, Thomas
Raudorf, Joe Illescas and Alan Mao (“Sellers”) with respect to that Escrow
Agreement dated July 1, 2005 as contemplated in the Stock Purchase Agreement
(“SPA”) dated June 24, 2005 by and among Purchaser and Sellers.

Sellers agree to allow Purchaser to make an unspecified Claim in the amount of
$750,000.00 (“Reserved Claim”) against the Escrow Fund ($1,875,000 plus
increases of any earnings thereon) and for which Sellers will not submit a
Counter Notice in exchange for Purchaser capping any and all past, present and
future liabilities of Sellers arising out of the SPA and any documents relating
thereto at $750,000.00. The Reserved Claim shall remain in escrow until June 29,
2007 at which time the parties shall mutually agree on how the Reserved Claim
shall be disbursed or whether there is reason to extend. Purchaser and Sellers
shall be jointly responsible (50% for Purchaser and 50% for Sellers) to pay all
Escrow Agent compensation. All terms of the Escrow Agreement and Stock Purchase
Agreement not modified herein shall remain in effect. However, for avoidance of
doubt all Claims made prior to June 29, 2007 shall survive. This Letter
Agreement is intended to be relied upon only by Escrow Agent, Purchaser and
Seller, their successors and assigns, but shall in no way be interpreted to
benefit any other third party. This


--------------------------------------------------------------------------------




 

Letter Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and together which shall constitute one and the same
instrument.

Sincerely,

 

 

 

 

 

 

 

/s/ Jonathan E. Johnson, III

 

 

 

Jonathan E. Johnson, III

 

 

 

SVP, Corporate Affairs

 

 

 

 

 

 

 

AGREED TO AND ACCEPTED BY:

 

 

 

 

 

 

 

/s/ Jonathan Cardella

 

6/30/06

 

Jonathan Cardella

 

Date

 

 

 

 

 

/s/ James Moyle

 

6/30/06

 

James Moyle

 

Date

 

 

 

 

 

/s/ Thomas Raudorf

 

6/30/06

 

Thomas Raudorf

 

Date

 

 

 

 

 

/s/ Joe Illescas

 

6/30/06

 

Joe Illescas

 

Date

 

 

 

 

 

/s/ Alan Mao

 

6/30/06

 

Alan Mao

 

Date

 

 


--------------------------------------------------------------------------------